

Fourth Amendment to Credit Documents                                     PNC
 
 
THIS FOURTH AMENDMENT TO CREDIT DOCUMENTS (this "Amendment") is made as of
October 22, 2013, by and between BOVIE MEDICAL CORPORATION, a Delaware
corporation (the "Company"), and PNC BANK, NATIONAL ASSOCIATION (the "Bank").
 
BACKGROUND
 
A.           The Company has executed and delivered to the Bank (or a
predecessor which is now known by the Bank's name as set forth above), one or
more promissory notes, letter agreements, loan agreements, credit agreements,
security agreements, mortgages, pledge agreements, collateral assignments, and
other agreements, instruments, certificates and documents, some or all of which
are more fully described on attached Exhibit A, which is made a part of this
Amendment (collectively as amended from time to time, the "Credit Documents")
which evidence or secure some or all of the Company's obligations to the Bank
for one or more loans or other extensions of credit (the "Obligations").
 
B.           The Company and the Bank desire to amend the Credit Documents as
provided for in this Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:
 
1.           Certain of the Credit Documents are amended as set forth in Exhibit
A. Any and all references to any Credit Document in any other Credit Document
shall be deemed to refer to such Credit Document as amended by this Amendment.
This Amendment is deemed incorporated into each of the Credit Documents. Any
initially capitalized terms used in this Amendment without definition shall have
the meanings assigned to those terms in the Credit Documents. To the extent that
any term or provision of this Amendment is or may be inconsistent with any term
or provision in any Credit Document, the terms and provisions of this Amendment
shall control.
 
2.           The Company hereby certifies that: (a) all of its representations
and warranties in the Credit Documents, as amended by this Amendment, are,
except as may otherwise be stated in this Amendment: (i) true and correct as of
the date of this Amendment, (ii) ratified and confirmed without condition as if
made anew, and (iii) incorporated into this Amendment by reference, (b) no Event
of Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Credit Document
which will not be cured by the execution and effectiveness of this Amendment,
(c) no consent, approval, order or authorization of, or registration or filing
with, any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms. The Company confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.
 
3.           The Company hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Company or third parties (if applicable), shall continue unimpaired and
in full force and effect, and shall cover and secure all of the Company's
existing and future Obligations to the Bank, as modified by this Amendment
 
4.           As a condition precedent to the effectiveness of this Amendment,
the Company shall comply with the terms and conditions (if any) specified in
Exhibit A.

 
 

--------------------------------------------------------------------------------

 

 
5.           To induce the Bank to enter into this Amendment, the Company (a)
acknowledges and consents to the termination of that certain Revolving Loan
Agreement dated October 31, 2011 between the Company and the Bank (the
"Revolving Loan Agreement") and (b) waives and releases and forever discharges
the Bank and its officers, directors, attorneys, agents, and employees from any
liability, damage, claim, loss or expense of any kind that it may have against
the Bank or any of them arising out of or relating to the Obligations and the
Revolving Loan Agreement. The Company further agrees to indemnify and hold the
Bank and its officers, directors, attorneys, agents and employees harmless from
any loss, damage, judgment, liability or expense (including attorneys' fees)
suffered by or rendered against the Bank or any of them on account of any claims
arising out of or relating to the Obligations and the Revolving Loan Agreement.
The Company further states that it has carefully read the foregoing release and
indemnity, knows the contents thereof and grants the same as its own free act
and deed.
 
6.           This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.
 
7.           This Amendment will be binding upon and inure to the benefit of the
Company and the Bank and their respective heirs, executors, administrators,
successors and assigns.
 
8.           This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank's office indicated in the
Credit Documents is located. This Amendment will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the State where the Bank's office indicated in the Credit Documents is located,
excluding its conflict of laws rules.
 
 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 

 
Form 17A - Multistate Rev. 9/12
 
-2-

--------------------------------------------------------------------------------

 

 
10.           Except as amended hereby, the terms and provisions of the Credit
Documents remain unchanged, are and shall remain in full force and effect unless
and writ modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed, Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Credit Document, a waiver of any default or
Event of Default under any Credit Document, or a waiver or release of any of the
Bank's rights and remedies (all of which are hereby reserved). The Company
expressly ratifies and confirms the confession of judgment (if applicable) and
waiver of jury trial provisions contained in the Credit Documents.
 
WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.
 
 
 
WITNESS /
ATTEST:                                                                                BOVIE
MEDICAL CORPORATION,
          a Delaware corporation
 
         /s/ Debi
Haley                                                                                     By:  /s/
Gary D. Pickett                               
     (SEAL)
                               Name:   Gary D.
Pickett                               
Print Name:        Debi
Haley                                                                        Title:     CFO                                                
Title: ____________________________
(Include title only if an officer of entity signing to the right)
 
          PNC BANK, NATIONAL ASSOCIATION
 
            
          By:       /s/ Dustin M. Pike                                
 
          Name:   Dustin M. Pike
          Title:     Assistant Vice President,
          Asset Manager
 

 
Form 17A - Multistate Rev. 9/12
 
-3-

--------------------------------------------------------------------------------

 

EXHIBIT A TO
FOURTH AMENDMENT TO CREDIT DOCUMENTS
DATED AS OF OCTOBER 22, 2013
 
 
A.
The "Credit Documents" that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):

 
 
1.
Credit Agreement dated October 31, 2011, between the Company and the Bank
relating to $4,000,000 Pinellas County Industrial Development Authority
Industrial Development Revenue Bond (Bovie Medical Corporation Project) Series
2008 (the "Bond"), as amended by (i) that certain Amendment to Credit Documents
dated as of April 7, 2012, (ii) that certain Second Amendment to Credit
Documents dated as of October 18, 2012 and (iii) that certain Third Amendment to
Credit Documents dated as of March 31, 2013 (as amended, the "Credit
Agreement").

 
 
2.
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Credit Documents listed in this Section A.

 
B.           The Credit Documents are amended as follows:
 
 
1.
The following provision is added to the Credit Agreement as Section 2.11:

 
 
"2.11  Required Optional Redemption of the Bond. In addition to the payments of
principal and interest required by the Bond, the Company is required to
optionally redeem an additional $12,000 of principal of the Bond on each
Interest Payment Date (as defined in the Bond) beginning on November 1, 2013 and
on each Interest Payment Date thereafter through and including September 1,
2014. On October 1, 2014, the Company is required to optionally redeem the
remaining principal of the Bond."

 
 
2.
The following provision is added to the Credit Agreement as Section 2.12:

 
 
"2.12  Additional Fees. In addition to the payments of principal and interest
required by the Bond and the required optional redemptions required pursuant to
Section 2.11, the Company will pay the following additional fees to the Bank:
(i) a one-time fee payment of $30,000 due and payable on April 1, 2014 and (ii)
monthly fee payments of $5,000 due and payable beginning on April 1, 2014 and
continuing on the first day of each month thereafter through and including
September 1, 2014. For the avoidance of doubt, none of the payments required by
this Section 2.12 shall be applied to any principal or interest due and owing
under the Bond."

 
 
3.
Section 6.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 
"6.4 Adjusted EBITDA.  The Company will maintain a minimum Adjusted EBITDA in at
least the following amounts, for the following periods: (a) ($525,000.00) for
the three months ending March 31, 2013; (b) ($1,100,000.00) for the six months
ending June 30, 2013; (c) ($1,400,000.00) for the nine months ending September
30,2013; and (d) ($1,550,000.00) for the twelve months ending December 31,
2013."
 
 
Form 17A - Multistate Rev. 9/12
 
-4-

--------------------------------------------------------------------------------

 
 
4.
Section 7.10) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 
 
"(j) any judgment or order for the payment of money in excess of $100,000 in the
aggregate shall be rendered against the Company and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) except for the judgment in favor of Leonard Keen in the
approximate amount of $848.000, there shall be a period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
judgment or order for the payment of money in excess of $100,000 in the
aggregate in Case No. 8:12-cv- 01498 (Livneh, et al v. Bovie Medical
Corporation, et al) pending in the United States District Court for the Middle
District of Florida shall immediately constitute an Event of Default hereunder
upon the entry of such judgment or order."

 
 
5.
Effective as of June 30, 2013, the definition of "Adjusted EBITDA" in Section 8
of the Credit Agreement is amended and restated in its entirety as follows:

 
""Adjusted EBITDA" means net income, adjusted for non-cash and non-recurring
income and expense items related to stock-based compensation, asset disposition,
asset impairment, changes in fair value of liabilities and any other non-cash
and/or non-recurring item that is deemed acceptable by the Bank in its sole
discretion based on its sole interpretation of the specific circumstances
surrounding an expense or income item being considered as an adjustment to
EBITDA, plus interest expense plus income tax expense plus depreciation plus
amortization. The one-time payment on the judgment in favor of Leonard Keen in
the approximate amount of $848,000 constitutes a non-recurring item deemed
acceptable to the Bank for purposes of the Company's calculation of Adjusted
EBITDA and will be excluded from the calculation thereof."
 
 
6.
Section 13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 
"13.         ADDITIONAL COLLATERAL.
 
(a)         As security for the repayment of the Payment Obligations, the
Company hereby assigns and grants to the Bank, as secured party, a continuing
lien on, and security interest in, the following collateral (the "Collateral"):
all personal property of the Company, including the following, all whether now
owned or hereafter acquired or arising and wherever located: (i) accounts
(including health-care-insurance receivables and credit card receivables); (ii)
securities entitlements, securities accounts, commodity accounts, commodity
contracts and investment property; (iii) deposit accounts; (iv) instruments
(including promissory notes); (v) documents (including warehouse receipts); (vi)
chattel paper (including electronic chattel paper and tangible chattel paper);
(vii) inventory, including raw materials, work in process, or materials used or
consumed in Company's business, items held for sale or lease or furnished or to
be furnished under contracts of service, sale or lease, goods that are returned,
reclaimed or repossessed; (viii) goods of every nature, including
stock-in-trade, goods on consignment, standing timber that is to be cut and
removed under a conveyance or contract for sale, the unborn young of animals,
crops grown. growing, or to be grown, manufactured homes, computer programs
embedded in such goods and farm products; (ix) equipment, including machinery,
vehicles and furniture; (x) fixtures; (xi) agricultural liens; (xii)
as-extracted collateral; (xiii) all commercial tort claims, if any; (xiv) letter
of credit rights; (xv) general intangibles, of every kind and description,
except patents, but including payment intangibles, software, computer
information, source codes, object codes, records and data, all existing and
future customer lists, choses in action, claims (including claims for
indemnification or breach of warranty), books, records, goodwill, blueprints,
drawings, designs and plans, trade secrets, contracts, licenses, license
agreements, formulae, tax and any other types of refunds, returned and unearned
insurance premiums, rights and claims under insurance policies; (xvi) all
supporting obligations of all of the foregoing property; (xvii) all property of
the Company now or hereafter in the Bank's possession or in transit to or from,
or under the custody or control of, the Bank or any affiliate thereof; (xviii)
all cash and cash equivalents thereof; and (xix) all cash and noncash proceeds
(including insurance proceeds) of all of the foregoing property, all products
thereof and all additions and accessions thereto, substitutions therefor and
replacements thereof.
 
 
Form 17A - Multistate Rev. 9/12
 
-5-

--------------------------------------------------------------------------------

 
(b)         In the event the Company shall furnish a letter of credit or other
collateral to the Bank as additional collateral for the indebtedness of the
Company to the Bank, whether heretofore or hereafter, such additional collateral
shall not diminish or modify the Company's liability to the Bank hereunder
unless the Bank shall otherwise specifically agree in writing."
 
C.
Conditions to Effectiveness of Amendment: The Bank's willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:

 
 
1.
Execution by all parties and delivery to the Bank of this Amendment.

 
 
2.
Payment by the Company to the Bank of an amendment fee in the amount of $15,000,
and reimbursement of the fees and expenses of the Bank's outside and in-house
counsel in connection with this Amendment, which fees and expenses as of the
date of this Amendment are $9,300.00.

 
 
3.
The filing of a UCC-1 Financing Statement with the Delaware Secretary of State,
perfecting the security interest granted to the Bank by the Company pursuant to
this Amendment.


 
Form 17A - Multistate Rev. 9/12
 
-6-

--------------------------------------------------------------------------------

 
